Burnside, J.
The weight of authority is against the plaintiff in error; it being well settled, that an agreement to forbear to sue for a considerable time, is a consideration certain enough upon which to sustain an action: 1 Penn. Rep. 383. In New York it was held, that the adjournment of a suit is a sufficient consideration for a promise: Stewart v. McGuin, 1 Cow. 90. This case is not unlike that of Pullin v. Stokes, 2 H. Bl. 312. There, A. having obtained judgment against B., and a fieri facias being delivered to the sheriff, in Qonsideration that A., at the special instance *148and request of C., had requested the sheriff not to execute the writ, C.„promised to pay A. the debt and costs, together with the sheriff’s poundage, bailiff’s fees, and other charges, on a judgment by default and error brought, the promise was holden to be binding on C., though it was not averred that the sheriff did in fact desist from the execution of the writ. Here the execution was in the hands of the sheriff against Brown, who was down the river with coal. Giles promised to pay the debt if the plaintiff’s attorney would stay the writ for six weeks. The plaintiff’s attorney agreed to this. Nothing was done on the execution until Giles requested the attorney to proceed with the execution against Brown. If the jury believed the evidence, the plaintiff in error had no ground to stand on. Indeed, the consideration of forbearance generally has been held sufficient, without setting forth a specific time: 4 Johns. Rep. 239; see Cro. James, 683.
Judgment affirmed.